DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11-17 are objected to because of the following informalities:
Claim 11, line 8, “being” should be deleted, as it appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poulos (2014/0277188).
Regarding claim 1, Poulos discloses a pedicle screw 1 (Figs. 8, 9 and 12 and para. 0038), comprising: a head portion 2; 
a threaded shaft portion 3 distal to said head portion and including threads T that extend to a distal end portion of said threaded shaft portion; and 
a self-tapping flute, e.g. F1 (Fig. 9) at the distal end portion of said threaded shaft portion, said self-tapping flute being recessed into said threaded shaft to define at least one terminated thread, e.g. LT, at a face of said self-tapping flute, 
wherein said at least one terminated thread is curved to define a convex profile that extends in a tangential direction from proximate a root of said at least one terminated thread at said face of said self-tapping flute to a crest of said at least one terminated thread (see first annotated Fig. 9, below).  

    PNG
    media_image1.png
    523
    552
    media_image1.png
    Greyscale

Regarding claim 2, the convex profile defines a radius.  
Regarding claim 4, the head portion and said threaded shaft portion define a central passage, e.g. 7 (Fig. 12) that passes therethrough.  
Regarding claim 5, the threaded portion defines a plurality of fenestrations 11 that are in fluid communication with said central passage 7 (id.).  
Regarding claim 6, the distal end portion of said threaded shaft portion defines a depression, e.g. CR (Fig. 9), at a leading end of said threads.  
Regarding claim 7, the threaded shaft portion includes dulled edges (see second annotated Fig. 9, below). Note that the flute F1 passes through the thread T such that a portion of the edge of the thread per se is removed or dulled (while still creating the flute cutting surface).


    PNG
    media_image2.png
    386
    500
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Poulos (2014/0277188) in view of Schumacher et al. (“Schumacher”; 2017/0303972).
Poulos discloses the claimed invention except for the double threads (claim 3), the dulled edges being polished or roughened (claims 8 and 9), and a specific surface roughness. 
Regarding claim 3, Schumacher teaches that bone screws (e.g., 640, Fig. 33) can have double threads to “allow faster installation than fasteners with single lead threading” (para. 0114). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the screw of Poulos with double threads, in view of Schumacher, to allow faster installation than with a single thread. 
Regarding claims 8 and 9, Schumacher teaches that portions of the screw can be polished for easier installation or roughened, which would enhance engagement with the bone (see para. 0110).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure any desired portion of Poulos, including the dulled edge (supra), with a polished finish, in view of Schumacher, to facilitate installation. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure any desired portion of Poulos, including the dulled edge (supra), with a roughened finish, also in view of Schumacher, to enhance engagement with the bone.
Regarding claim 10, the combination of Poulos and Schumacher discloses the claimed invention except for explicitly reciting the surface roughness in terms of an arithmetical mean deviation in a range of 5-15 micrometers inclusive. It is noted that the mean deviation is just a measure of how uniformly smooth or rough a surface is (i.e., simply the mean deviation of height across the microscopic surface peaks and valleys).
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide any desired range of surface roughness and degree of uniformity thereof (this can also be viewed as a manufacturing tolerance), as desired, including within an arithmetical mean deviation in a range of 5-15 micrometers inclusive, to provide a desired level of ease of installation and engagement with bone. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (“Butler”; 2010/0160981; cited by Applicant) in view of Poulos (2014/0277188).
Regarding claim 11, Butler discloses a spinal rod support system (Figs. 2 and 9) comprising: 
a pedicle screw 20, including:
	a head portion 38; 
	a threaded shaft portion 36 distal to said head portion and including threads that extend to a distal end portion of said threaded shaft portion (cf. Fig. 2); and 
a self-tapping flute (cf. Fig. 2) at the distal end portion of said threaded shaft portion, said self-tapping flute being recessed into said threaded shaft to define terminations of said threads at a face of said self-tapping flute (id.);  
a base rod receptacle 22 coupled to said pedicle screw 20 (Fig. 9); and
an extension rod receptacle 30 configured to couple to said base rod receptacle (id.).  
Butler does not discuss the details of the self-tapping flute and does not explicitly recite the terminations of the threads defining a convex profile that extends in a tangential direction from a root to a crest of said threads at said face of said self-tapping flute. 
Poulos teaches a pedicle screw 1 (Figs. 8, 9 and 12 and para. 0039) also having a self-tapping flute F1 (Fig. 9) being recessed into said threaded shaft to define terminations of said threads, e.g. LT, at a face of said self-tapping flute. In addition, Poulos shows that the terminations of the threads define a convex profile that extends in a tangential direction from a root to a crest of said threads at said face of said self-tapping flute (see first annotated Fig. 9, below). 

    PNG
    media_image1.png
    523
    552
    media_image1.png
    Greyscale

Poulos teaches that this universal design facilitates insertion into cortical bone and increases a surgeon’s productivity and reduces operating room times for surgeries in which such bone screws are employed (see, e.g., paras. 0007-0009).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the pedicle screw of Butler with self-tapping flutes including the terminated threads defining a convex profile that extends in a tangential direction from a root to a crest of said threads at said face of said self-tapping flute, in view of the universal design of Poulos, to facilitate insertion into cortical bone and to increase a surgeon’s productivity and reduce operating room times.
Regarding claim 12, the threaded shaft portion of the combination includes dulled edges (see second annotated Fig. 9, below).


    PNG
    media_image2.png
    386
    500
    media_image2.png
    Greyscale


Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (“Butler”; 2010/0160981; cited by Applicant) in view of Poulos (2014/0277188), as set forth above, and further in view of Biedermann et al. (“Biedermann”; 2002/0082602; cited by Applicant).
Regarding claim 13, the spinal rod support system of the combination (see Butler, Fig. 9) comprises a base portion 54 configured to threadably couple to said base rod receptacle 22, but does not disclose a skirt portion that extends from a mounting platform.
Biedermann teaches that a fixing element may comprise a skirt portion 13 extending from a mounting platform (the upper surface from which the skirt portion 13 extends), the skirt portion threadably connected to external threads 10 on a rod receptacle 5 (see, e.g., Fig. 2). This configuration provides strength and durability (abstract) and a robust connection to resist splaying. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the device of the combination of Butler and Poulos with a skirt portion extending from a mounting platform, in view of Biedermann, to provide strength, durability and a robust connection to resist splaying. It is noted that the extension rod receptacle (e.g., portion 60 thereof; Fig. 9 of Butler) of the combination would extend into the center hole of 54 (id.), the hole being accessible from a proximal face of the mounting platform (through the extension rod receptacle).
Regarding claim 14, the base rod receptacle of the combination defines 
exterior threads; and
the skirt portion of said base of the combination defines interior threads configured to mate with said exterior threads of said base rod receptacle (see Fig. 1 and para. 0021 of Biedermann).  
Regarding claim 15, the device of the combination discloses the claimed invention except for a reinforcing cap configured to couple to either the internal threads of the base rod receptacle or the interior threads of the extension rod receptacle. 
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a reinforcing cap (i.e., the set screw modified to include a skirt portion, as taught by Biedermann, supra) configured to couple to either the internal threads of the base rod receptacle or the interior threads of the extension rod receptacle, e.g., to facilitate manufacturing and assembly with fewer parts while allowing a desired assembly configuration including or not including an extension rod receptacle as necessary and desired for a particular patient. 
Likewise regarding claim 16, the device of the combination discloses the claimed invention except for explicitly reciting the skirt portion of the reinforcement cap defining interior threads configured to mate with either the exterior threads of the base rod receptacle or the exterior threads of the extension rod receptacle.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the device of the combination to allow the interior threads of the skirt portion to mate with either the exterior threads of the base rod receptacle or the exterior threads of the extension rod receptacle, e.g., to facilitate manufacturing and assembly with fewer parts while allowing a desired assembly configuration including or not including an extension rod receptacle as necessary and desired for a particular patient. 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (“Butler”; 2010/0160981; cited by Applicant) in view of Poulos (2014/0277188) and Biedermann et al. (“Biedermann”; 2002/0082602; cited by Applicant), as applied above, and further in view of Morrison et al. (“Morrison”; 6,296,642; cited by Applicant).
The device of the combination of Butler, Poulos and Biedermann discloses the claimed invention except for the interior threads of the extension rod receptacle each defining a first canted cantilever profile that extends radially inward and in a distal direction; and the exterior threads of the base rod receptacle and the exterior threads of the extension rod receptacle each defining a second canted cantilever profile that extends radially outward and in a proximal direction.
Morrison teaches respective interior and exterior threads 44, 46 (Figs. 2 and 3) of rod receptacles defining canted cantilever profiles (id.) that extend respectively radially inward and in a distal direction (44, Fig. 2) and radially outward and in a proximal direction (46, Fig. 3). This design helps prevent splaying (see, e.g., col. 2, lines 26-67). 
In light of this, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the combination of Butler, Poulos and Biedermann, as set forth above, with interior threads of the extension rod receptacle each defining a first canted cantilever profile that extends radially inward and in a distal direction; and the exterior threads of the base rod receptacle and the exterior threads of the extension rod receptacle each defining a second canted cantilever profile that extends radially outward and in a proximal direction, in view of Morrison, to further prevent splaying.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773